Citation Nr: 1108181	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-25 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected chronic right ankle sprain.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009 the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.  This case was before the Board in March 2010 when it was remanded for additional development.

By rating decision in September 2010, the RO granted service connection for chronic right ankle sprain.  The United States Court of Appeals for the Federal Circuit has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that matter is not before the Board.


FINDING OF FACT

The Veteran's right knee complaints in service were acute and resolved with no residual disability; arthritis of the right knee was not manifested in the first post-service year; and the Veteran's current right knee disability is not shown to be etiologically related to his service or a service-connected disability.







CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by active service, nor may service incurrence of arthritis be presumed, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed letters in March 2008 and April 2008 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence.  In the April 2008 letter, the Veteran was provided appropriate notice with respect to the disability-rating and effective-date elements of the claims.  The Veteran was provided complete notice prior to the initial adjudication of the claim at hand.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims file.  Pertinent post-service treatment records have been associated with the claims file.  The Veteran underwent VA examinations in 2008 and 2010.  Neither the Veteran nor his representative has identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and arthritis, although not otherwise established as incurred in or aggravated by service, is manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Right Knee Disability 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs show that he was treated for a contusion of the right knee in January 1967.  On examination, range of motion was full and ligaments were intact.  The impression was contusion.  On follow-up examination in February 1967, the Veteran reported that his right knee was asymptomatic.  The examination revealed full range of motion, intact ligaments and intact cartilage.  The examiner opined that the Veteran was well.  On separation examination in February 1967, a clinical evaluation of the lower extremities was normal.  

Following service, private treatment records note that Paget's disease of the right knee was diagnosed following a March 1995 biopsy.  In November 1995, the Veteran had a mass removed from his right knee.

A July 2001 private X-ray report notes findings of Paget's disease of the proximal tibia.  A June 2002 private MRI report notes the Veteran's complaints of right knee pain and findings most consistent with Paget's disease, grade 4 chondromalacia with moderate osteoarthritis and complex tear of the medial meniscus.  In July 2002, the Veteran underwent arthroscopic surgery of the right knee.  He underwent a second procedure in August 2002 secondary to right knee sepsis.

A June 2008 VA examination report notes the Veteran's complaints of right knee pain for the past 10 to 15 years.  He also complained of clicking, buckling, popping and locking.  He denied any injury or trauma to his right knee.  Examination revealed varus deformity and limited range of motion with pain.  The impression was right knee osteoarthritis and Paget's disease.  After reviewing the claims file, the examiner opined that the Veteran's "current right knee condition is not at least as likely as not a result of his right ankle condition.  Right ankle severe pain usually causes pain on the contralateral side of the lower extremity  . . . .  His right knee pain is mostly [sic] likely secondary to osteoarthritis, which is caused by infection as well as aging."

The Veteran's representative stated during the October 2009 videoconference hearing that the Veteran began to have problems with his right knee within a year or year and a half after service.  

An April 2010 VA examination report notes the Veteran's complaints of right knee pain for 12 to 17 years.  The Veteran underwent a total right knee replacement (TKR) in March 2010.  After examination, the assessment was right knee strain, status post TKR.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's current right knee disability was not likely related to his knee injury in service or to his right ankle disability.  The examiner noted that the Veteran was seen in service on one occasion with right knee complaints; subsequent treatment records were negative for complaints or findings of right knee disability.  Moreover, no post-service right knee complaints or treatment were noted until 1995.  With regard to secondary service connection, the examiner noted that compensating for right ankle pain would cause left lower extremity problems, not right lower extremity problems.  

A July 2010 VA examination report indicates current findings of right knee strain, status post TKR with loose bodies in the infrapatellar bursa.  After reviewing the claims file, the examiner opined that the Veteran's service-connected right ankle disability did not cause or aggravate the Veteran's right knee disability; in this regard, the examiner noted that the Veteran's right ankle was not ankylosed.  The examiner also opined that the Veteran's right knee disability was caused by a combination of previous osteomyelitis, Paget's disease, aging and being overweight.  

By rating decision in September 2010, the RO granted service connection for chronic right ankle sprain.

Upon review of the evidence, the Board notes that although the Veteran did complain of right knee problems on one occasion in service, no residual disability was noted in subsequent STRs, to include a separation examination report.  There is no post-service medical evidence of a right knee disability until 1995, nearly 28 years after the Veteran's discharge.

Regarding the etiology of post-service right knee disability, the 2008 and 2010 VA medical opinions are clearly against the Veteran's claim.  The VA physician opined that the Veteran's current right knee disability is not related to his military service or caused or aggravated by his service-connected right ankle disability, but rather is due to a combination of his previous osteomyelitis, Paget's disease, aging and being overweight.  The Board finds this opinion to be persuasive because it is based on a review of the Veteran's pertinent history.  Notably, the VA examiner specified reasons for his conclusions, as noted above.  There is no competent medical opinion of record to the contrary.  

The Veteran himself believes that his current right knee disability was incurred during his active service, or as a result of his right ankle disability.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, multiple court decisions have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

As to the question of direct service connection, however, the probative value of the Veteran's contentions, assuming his credibility, is markedly reduced by the absence of right knee findings at separation from service and the very lengthy period that elapsed between separation from service and post-service right knee treatment more than two decades later.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  As to the question of secondary service connection, this is a matter concerning medical causation rather than continuity of observable symptomatology.  A layperson is generally not capable of opining on matters requiring medical training or knowledge, such as whether one disability has the effect of causing or worsening another.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In any event, the Veteran's own lay opinion is of very limited probative value, far less so than the aforementioned medical opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for a right knee disability, to include as secondary to service-connected chronic right ankle sprain, and this claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).    


ORDER

Entitlement to service connection for a right knee disability to include as secondary to service-connected chronic right ankle sprain, is denied.


____________________________________________
                                        A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


